Case 1:03-md-01570-GBD-SN Document 5621-1 Filed 01/15/20 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

In re Terrorist Attacks on September 11,2001 | 03 MDI 1570 (GBD){(SN)
ECF Case

 

 

This document relates to:
Bakahityar Kamardinova et al. v. Islamic Republic of Iran, No. 1:18-cv-05339 (GBD) (SN)

[SRE ORDER OF PARTIAL FINAL DEFAULT JUDGMENTS ON BEHALF
OF KAMARDINOVA PLAINTIFES IDENTIFIED IN EXHIBITS A AND B III

Upon consideration of the evidence and arguments submitted by Plaintiffs identified in
Exhibits A and B to this Order, Plaintiffs in Kamardinova [H, who are each a spouse, parent,
child, or sibling (or the estate of a spouse, parent, child, or sibling) of a victim killed in the
terrorist attacks on September 11, 2001 (as identified on Exhibit A), or the estate of an individual
who was killed in the terrorist attacks on September 11, 2001 (as identified on Exhibit B), and
the Judgment by Default for liability only against Defendant Islamic Republic of Iran (the “Iran
Defendants”) entered on June 21, 2019 (ECF No. 4596), together with the entire record in this
case; it is hereby

ORDERED that service of process was effected upon the Iran Defendants in accordance
with 28 U.S.C. § 1608(a) for sovereign defendants and 28 U.S.C. § 1608(b) for agencies and
instrumentalities of sovereign defendants; and it is

ORDERED that partial final judgment is entered against the Iran Defendants and on
behalf of the Plaintiffs in Kamardinova IT, as identified in the attached Exhibit A, who are each
a spouse, parent, child, or sibling (or the estate of a spouse, parent, child, or sibling) of an
individual killed in the terrorist attacks on September 11, 2001, as indicated in Exhibit A; and it

18

docs-100229563.1

 

 

 
Case 1:03-md-01570-GBD-SN Document 5621-1 Filed 01/15/20 Page 2 of 3

ORDERED that Plaintiffs identified in Exhibit A are awarded: solatium damages of
$12,500,000 per spouse, $8,500,000 per parent, $8,500,000 per child, and $4,250,000 per sibling,
as set forth in Exhibit A; and it is

ORDERED that partial final judgment is entered against the Iran Defendants and on
behalf of the Plaintiffs in Kamardinova HT, as identified in the attached Exhibit B, who are each
the estate of a victim of the terrorist attacks on September 11, 2001, as indicated in Exhibit B;
and it is

ORDERED that Plaintiffs identified in Exhibit B are awarded: compensatory damages
for decedents’ pain and suffering in an amount of $2,000,000 per estate, as set forth in Exhibit B;
and it is

ORDERED that Plaintiffs identified in the expert reports attached as Exhibits B-1 to B-
20 to the Declaration of Jerry S. Goldman, Esquire (“Goldman Declaration”) (and identified in
Exhibit B) and annexed hereto, are awarded economic damages as set forth in Exhibit B and as
supported by the expert reports and analyses submitted as Exhibits B-1 to B-20 to the Goldman
Declaration; and it is

ORDERED that Plaintiffs identified in Exhibits A and B are awarded prejudgment
interest of 4.96 percent per annum, compounded annually, running from September 11, 2001
until the date of judgment; and it is

ORDERED that Plaintiffs identified in Exhibits A and B may submit an application for
punitive damages, economic damages, or other damages (to the extent such awards have not
previously been ordered) at a later date consistent with any future rulings made by this Court on

this issue; and it is further

docs-100229563.1
Case 1:03-md-01570-GBD-SN Document 5621-1 Filed 01/15/20 Page 3 of 3

ORDERED that the remaining Kamardinova Plaintiffs not appearing on Exhibits A or B,
may submit in later stages applications for damages awards, and to the extent they are for
solatium or by estates for compensatory damages or for decedents’ pain and suffering from the
September 11" attacks, they will be approved consistent with those approved herein for the
Plaintiffs appearing on Exhibits A and B.

SO ORDERED:

B Dinwko

 

 

 

GEQRVE B. BANIELS
United States District Judge
Dated: New York, New York

, 2020

FEB 05 2099

docs-100229563.1
Case 1:03-md-01570-GBD-SN Document 5621-2 Filed 01/15/20 Page 1 of 2

 

 
 

 

o00‘000‘ZTS WLOL

 

 

 

 

go0‘osz’vs Bullqis eral) ouojuy jaepey elfayy Only januew | “Pp
o0o‘ase’rs BULIqIS aay BASUIIAI sapino7 eaIA oly ljanuew | “€
(paseaceq)
‘oSz' AJOL! awe 3134! ame aule alegie ,
o00‘os7z‘vs Surjqis-seH p4oj ‘ hel A IN 1e;3 } Wi} Z
aseg0o
oo0’as72'rs Pera Ay ‘t yaqoy Alay WENT sewWoul | ‘T

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(uapeseg 1 1/6 Jo euleyy jseq Aq Ayeanaqeydyy)

eAouIpieuey 0} y¥ “Xa

ZjOz abe O/ST/TO Pel4 Z-TZ9S JUeWINDOd NS-dda9-0/STO-PULEO:T BseD
Case 1:03-md-01570-GBD-SN Document 5621-3 Filed 01/15/20 Page 1 of 2

 
pen aM SF WN

Pee Be Ee
B&W NM RF D2

15.
16.
17.
18.
19.
20.
21.
22,
23,
24.

Case 1:03-md-01570-GBD-SN Document 5621-3 Filed 01/15/20 Page 2 of 2

 

 

 

 

 

 

 

 

 

 

EX. B to Kamardinova
{Alphabetically by Last Name of 9/11 Decedent)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Charles A. Lesperance $2,000,000 $2,000,000
Brenda Kegler $1,519,354 $2,000,000 $3,519,354
Thomas M. Kelly $4,973,020 $2,000,000 $6,973,020
Thomas W. Kelly $2,216,986 $2,000,000 $4,216,986
Thomas Kennedy $5,924,887 $2,000,000 $7,924,887
Mary Jo Kimelman $795,419 $2,000,000 $2,795,419
Gary E. Koecheler $1,359,475 $2,000,000 $3,359,475
Patricia A. Kuras $1,271,532 $2,000,000 $3,271,532
Angela R. Kyte $4,702,378 §2,000,G00 $6,702,378
Carol A. LaPlante $141,972 52,060,000 §2,141,972
Stephen i Lauria $2,176,645 52,000,000 $4,176,645
Nathaniel Lawson $35,760 §2,060,000 $2,035,760
Alisha C, Levin §2,309,295 $2,000,000 $4,309,295
Samantha Nentbourn- $1,077,853 $2,000,000 $3,077,853
George Lopez $2,000,000 $2,000,000
Charles W. Magee $2,174,012 $2,000,060 $4,174,012
Robert G Martinez $1,762,042 $2,000,060 $3,762,042
Margaret E. Mattic $286,311 $2,000,000 $2,286,311
Walter A. McNeil $1,049,789 $2,000,000 $3,049,789
Christopher D. Mello $8,198,648 §2,000,C00 $10,198,648
Luis Clodoaldo | Revilla Mier $2,000,000 52,006,000
Frank V. Moccia 5634,648 $2,060,000 $2,634,648
Carlos A. Montoya §2,000,000 $2,060,000
Steven Morello $858,033 $2,000,000 $2,858,033
TOTALS $43,468,059 $48,000,000 $91,468,059

 

 
